COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 ANNA ZORTMAN,                                                    No. 08-10-00291-CV
                                                 §
                        Appellant,                                    Appeal from
                                                 §
 v.                                                             County Court at Law No. 6
                                                 §
 WALGREENS CO.,                                                 of El Paso County, Texas
                                                 §
                        Appellee.                                  (TC # 2007-5240)
                                                 §

                                  MEMORANDUM OPINION

       Pending before the Court is the parties’ joint motion to dismiss. The motion is granted, and

this appeal is dismissed. See TEX .R.APP .P. 43.2(f). As requested in the motion, costs on appeal are

taxed against the incurring party. See TEX .R.APP.P. 42.1(d).



February 23, 2011
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.